Deutsche Investment Management Americas Inc. One Beacon Street Boston, MA 02108 February 1, 2012 Securities and Exchange Commission treet, N.E. Washington, DC20549 RE: DWS Short-Term Municipal Bond Fund (the “Fund”), a series of DWS Municipal Trust (the “Trust”) (Reg. Nos. 002-57139 and 811-02671) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Trust hereby certifies that the form of Prospectuses and Statement of Additional Information that would have been filed on behalf of the Fund pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No. 74 to the Trust’s Registration Statement on Form N-1A (the “Amendment”), do not differ from that contained in the Amendment, which is the most recent Amendment to such Registration Statement and was filed electronically on January 30, 2012. Please direct any comments relating to the Amendment to the undersigned at 617-295-3357. Very truly yours, /s/Thomas H. Connors Thomas H. Connors Director and Senior Counsel Deutsche Investment Management Americas Inc. cc:John Marten, Esq., Vedder
